         Case 1:19-cv-00572-KG-JFR Document 27 Filed 12/30/19 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


NATALIA ANTONIO, as Personal Representative
to the Estate of RUBEN TOLEDO, deceased,

                 Plaintiff,

v.                                                            No. 1:19-cv-00572 KG/JFR

BOARD OF COUNTY COMMISSIONERS FOR
THE COUNTY OF CIBOLA, ADRIANNE JARAMILLO,
LISA BURNSIDE, MICHAEL HILDEBRANDT,
AND MICHELLE LUCERO,

                 Defendant.


          DEFENDANT LUCERO’S AND HILDEBRANDT’S MOTION TO DISMISS
               PLAINTIFF’S CLAIMS BROUGHT UNDER 42 U.S.C. § 1983
                        AND FOR QUALIFIED IMMUNITY

          COME NOW Defendants Hildebrandt and Lucero, by and through their counsel, Jonlyn

M. Martinez, Law Office of Jonlyn M. Martinez, LLC, and hereby move this Honorable Court to

dismiss this Complaint against them pursuant to Fed.R.Civ.P.12(b)(6) because Count I of the

Plaintiff’s Amended Complaint fails to state a claim on the merits against these Defendants and

because these Defendants are also entitled to qualified immunity.

          Due to the nature of this Motion, it is deemed opposed.


     FACTUALL ALLEGATIONS CONTAINED IN THE PLAINTIFF’S COMPLAINT1

          The following allegations are contained in the Plaintiff’s Amended Complaint [Document

No. 3]:




1
    The conclusory allegations, not based on facts, have not been included herein.
                                                  1
        Case 1:19-cv-00572-KG-JFR Document 27 Filed 12/30/19 Page 2 of 11




        12. At all material times, Defendant Michael Hildenbrant was a nurse employed by

CCDC as the facility’s health services administrator (HSA).


        27. Ruben’s blood pressure was 169/94, his pulse was 100 beats per minute, and had a

glucose level of 161.

        33. On June 23, 2017 Ruben was seen by Defendant Michelle Lucero, a physician’s

assistant at the jail.

        34. Mr. Toledo reported daily alcohol use of beer and hard liquor prior to being booked

into the jail.

        35. Defendant Lucero noted Ruben’s blood pressure and pulse were still elevated.

        36. Defendant Lucero noted that Mr. Toledo was a “difficult historian” with a “poor

memory” and that he had a knowledge deficit.

        38. Defendant Lucero ordered Mr. Toledo be given Lisinopril, a blood pressure

medication, and Metformin, a medication used to treat diabetes.

        40. Later that day, Mr. Toledo called master control screaming to be let out of his cell.

        42. When officers arrived at his cell and opened the door, Mr. Toledo ran in an attempt to

get out of the cell.

        43. As he ran, officers maced Ruben, then handcuffed him.

        44. Officers determined Ruben would be moved from general population and escorted

him to medical so he could be cleared for housing in segregation.

        46. When he arrived, Ruben told medical staff that he was experiencing alcohol

withdrawal and was hallucinating.

        47. Medical staff contacted Defendant Hildenbrant for instruction.




                                                 2
       Case 1:19-cv-00572-KG-JFR Document 27 Filed 12/30/19 Page 3 of 11




        48. Defendant Hildenbrant was not at the facility.

        49. Defendant Hildenbrant is a nurse without prescribing authority.

        50. Defendant Hildenbrant directed staff to place Ruben on alcohol withdrawal protocol,

including prescription medication, over the phone.

        51. Defendant Hildenbrant did not go to the facility or attempt to see Ruben before

prescribing this medication.

        52. When this medication was prescribed, Ruben’s vitals were still abnormal, with a

blood pressure of 179/100 and a pulse of 120 beats per minute.

        105. Defendant Lucero in fact noted that Ruben was “chemically impaired” during his

time at the jail.

        117. Defendant Hildenbrant prescribed Librium and Clonidine over the phone without

evaluating Ruben and without prescribing authority.

        There are no additional specific factual allegations concerning Defendants Hildebrandt

and Lucero.

                                  POINTS AND AUTHORITIES

        Pursuant to Fed.R.Civ.P. 12(b)(6), it has long been held that dismissal is appropriate

“when it appears that the plaintiff can prove no set of facts in support of the claims that would

entitle him to relief, accepting the well-pleaded allegations of the complaint as true and

construing them in the light most favorable to the plaintiff.” Yoder v. Honeywell, Inc., 104 F.3d

1215, 1224 (10th Cir.) (internal quotations omitted), cert. den. 118 S.Ct. 55 (1997). Conclusory

allegations are not “well-pleaded,” and thus are not taken as true for purposes of a Motion to

Dismiss. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A complaint must include

enough facts to state a claim for relief that is "plausible on its face" and to "raise a right to relief

                                                    3
       Case 1:19-cv-00572-KG-JFR Document 27 Filed 12/30/19 Page 4 of 11




above the speculative level." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct.

1955, 167 L. Ed. 2d 929 (2007). The complaint need not include detailed factual allegations, but

it must provide more than "a formulaic recitation of the elements of a cause of action." Id. A

claim is facially plausible when plaintiff has alleged enough factual content for the court to draw

a reasonable inference that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal,

556 U.S. 662, 677, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).

       As the Tenth Circuit explained, “[t]his requirement of plausibility serves not only to weed

out claims that do not (in the absence of additional allegations) have a reasonable prospect of

success, but also to inform the defendants of the actual grounds of the claim against them.”

Robbins, supra, 519 F.3d at 1248. In Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S.Ct. 1937,

1950, 173 L.Ed.2d 868 (2009), the Supreme Court expanded on the principles in Twombly:

       In keeping with these principles a court considering a motion to dismiss can
       choose to begin by identifying pleadings that, because they are no more than
       conclusions, are not entitled to the assumption of truth. While legal conclusions
       can provide the framework of a complaint, they must be supported by factual
       allegations. When there are well-pleaded factual allegations, a court should
       assume their veracity and then determine whether they plausibly give rise to an
       entitlement to relief.

       The degree of specificity “depends on context,” and there, as here, the context was “a

claim of qualified immunity by state officials or employees who were sued for damages in their

personal capacity for injuries ….” Robbins, supra, 519 F.3d at 1248.

       Although we apply "the same standard in evaluating dismissals in qualified
       immunity cases as to dismissals generally," Shero v. City of Grove, Okl., 510 F.3d
       1196, 1200 (10th Cir.2007), complaints in § 1983 cases against individual
       government actors pose a greater likelihood of failures in notice and plausibility
       because they typically include complex claims against multiple defendants. The
       Twombly standard may have greater bite in such contexts, appropriately
       reflecting the special interest in resolving the affirmative defense of qualified
       immunity "at the earliest possible stage of a litigation." [Citations omitted]


                                                 4
          Case 1:19-cv-00572-KG-JFR Document 27 Filed 12/30/19 Page 5 of 11




Robbins, supra, 519 F.3d at 1249. This standard must be considered in light of the requirement

that Section 1983 liability must be based on personal acts of the individual sought to be held

liable.

    A. The Plaintiff’s Amended Complaint Fails To Contain Sufficient Factual Allegations
       to Establish That Defendants Hildebrandt and Lucero were Deliberately Indifferent
       To Mr. Toledo’s Medical Needs.

    The Eighth Amendment's prohibition against cruel and unusual punishment/deliberate

indifference to serious medical needs does not directly apply to pretrial detainees, but only

applies after conviction and sentence. See Graham v. Connor, 490 U.S. 386, 392 n. 6, 109 S. Ct.

1865, 104 L. Ed. 2d 443 (1989). However, the Supreme Court has held that "[p]retrial detainees,

who have not been convicted of any crimes, retain at least those constitutional rights that we

have held are enjoyed by convicted prisoners." Bell v. Wolfish, 441 U.S. 520, 545, 99 S. Ct.

1861, 60 L. Ed. 2d 447 (1979). In Estelle v. Gamble, 429 U.S. 97, 97 S. Ct. 285, 50 L. Ed. 2d

251 (1976), the Supreme Court held that "deliberate indifference to serious medical needs of

prisoners constitutes the unnecessary and wanton infliction of pain proscribed by the Eighth

Amendment." Id. at 104 (citation omitted) (quotations omitted). Prison doctors and prison guards

may thus be liable under § 1983 for "indifference . . . manifested . . . in their response to the

prisoner's needs or by . . . intentionally denying or delaying access to medical care or

intentionally interfering with treatment once prescribed." Id. at 104-05 (footnotes omitted). The

Tenth Circuit has applied the Estelle rule to treatment of pretrial detainees, holding that

"pretrial detainees are . . . entitled to the degree of protection against denial of medical attention

which applies to convicted inmates." Walton v. Gomez (In re Estate of Booker), 745 F.3d 405,

429-32 (10th Cir. 2014), quoting Garcia v. Salt Lake Cnty., 768 F.2d 303, 307 (10th Cir.

1985); see Howard v. Dickerson, 34 F.3d 978, 980 (10th Cir. 1994) (same). It is therefore



                                                   5
       Case 1:19-cv-00572-KG-JFR Document 27 Filed 12/30/19 Page 6 of 11




"proper to apply a due process standard which protects pretrial detainees against deliberate

indifference to their serious medical needs." Garcia, 768 F.2d at 307.


       For these reasons, the Court construes Plaintiff's deliberate indifference claims
       as Fourteenth Amendment due process claims, subject to Eighth Amendment
       standards. To state a potentially cognizable claim pursuant to these standards, a
       plaintiff must satisfy a two-pronged test. Jett v. Penner, 439 F.3d 1091, 1096 (9th
       Cir. 2006). First, the plaintiff must show a serious medical need by demonstrating
       that failure to treat a prisoner's condition could result in further significant injury
       or the unnecessary and wanton infliction of pain. Second, the plaintiff must show
       the defendant's response to the need was deliberately indifferent. This second
       prong is satisfied by showing (a) a purposeful act or failure to respond to a
       prisoner's pain or possible medical need and (b) harm caused by the
       indifference. Id.

Walton v. Gomez (In re Estate of Booker), 745 F.3d 405, 429-30 (10th Cir. 2014). In the

present case, the allegations contained in the Plaintiff’s Complaint do not establish either

of the requisite prongs required to establish her claim of an alleged due process claim

against Defendants Hildebrandt and Lucero.


       1. Plaintiff’s 42 U.S.C. § 1983 Claim Against Defendant Hildebrandt Fail.

       First, regarding Defendant Hildebrandt, the only factual allegations against him are that

he placed Mr. Toledo on a detox protocol after Mr. Toledo disclosed that he was suffering from

symptoms of alcohol withdrawal. See Plaintiff’s Amended Complaint [Document No. 3], ¶¶’s

12, 40, 42, 43, 44, 46, 47, 48, 49, 50 and 52. The Plaintiff’s issue with this course of conduct is

that Defendant Hildebrandt had no prescribing authority and he did not personally evaluate Mr.

Toledo. Id. Yet, the Plaintiff complains that Mr. Toledo was suffering from systems of alcohol

withdrawal and Defendant Hildebrandt prescribed Librium and Clonidine over the phone

without evaluating Mr. Toledo and without prescribing authority. Librium and Clonidine are part

of the Defendant’s withdrawal protocol and are medications designed to treat withdrawal



                                                  6
       Case 1:19-cv-00572-KG-JFR Document 27 Filed 12/30/19 Page 7 of 11




symptoms. Id., at ¶ 50.2 The Plaintiff does not complain that the medication given to Mr. Toledo

were not reasonable or appropriate under the circumstances. The Plaintiff does not even allege

that these medications harmed Mr. Toledo in any manner. Thus, the Plaintiff failed to

demonstrate that Defendant Hildebrandt’s alleged conduct resulted in further significant injury

or the unnecessary and wanton infliction of pain. In addition, the Plaintiff cannot show that

Defendant Hildebrandt’s response to Mr. Toledo’s disclosure that he was suffering from

withdrawal symptoms was deliberately indifferent. Therefore, Count I of the Plaintiff’s

Amended Complaint fails to state a claim for which relief can be granted as to Defendant

Hildebrandt.

       2. Plaintiff’s 42 U.S.C. § 1983 Claims Against Defendant Lucero Fail.

       With regard to Defendant Lucero, the Plaintiff admits that she physically evaluated Mr.

Toledo, noted his vital signs and prescribed him with appropriate medications for his medical

conditions. See Plaintiff’s Amended Complaint [Document No. 3], ¶¶’s 27, 33, and 38.3 There is

no allegation that Defendant Lucero was ever aware that Mr. Toledo was suffering from

symptoms from alcohol withdrawal. In fact, the Plaintiff admits that Mr. Toledo did not disclose

that he was suffering from symptoms of withdrawal until after his interaction with Defendant

Lucero. Id., ¶¶’s 40 and 46. The only facts alleged by the Plaintiff reveal that Defendant Lucero



2
 Librium is used to treat anxiety disorders. This medicine may be used short-term to treat
anxiety you may have before a surgery. This medicine is also used to treat anxiety or withdrawal
symptoms of alcoholism. https://www.drugs.com/mtm/librium.html

Clonidine lowers blood pressure by decreasing the levels of certain chemicals in your blood.
This allows your blood vessels to relax and your heart to beat more slowly and easily.
https://www.drugs.com/clonidine.html
3
 Defendant Lucero ordered Mr. Toledo be given Lisinopril, a blood pressure medication and
Metformin, a medication used to treat diabetes. [Document No. 3, ¶ 38].

                                                 7
       Case 1:19-cv-00572-KG-JFR Document 27 Filed 12/30/19 Page 8 of 11




physically evaluated Mr. Toledo and prescribed him with medication to treat his medical

conditions. There are no allegations that Defendant Lucero had any additional interaction with

Mr. Toledo or was ever made aware that his condition changed after her evaluation. Thus, once

again, the Plaintiff cannot establish that Defendant Lucero was aware of a serious medical

condition suffered by Mr. Toledo that she was deliberately indifferent to this condition.

Therefore, Count I of the Plaintiff’s Complaint fails to state a claim for which relief can be

granted as to Defendant Lucero.

   B. The Defendants Are Entitled To Qualified Immunity.

       The doctrine of qualified immunity shields officials from civil liability so long as their

conduct “‘does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.’” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015), quoting

Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808, 172 L. Ed. 2d 565 (2009) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982)). A clearly

established right is one that is “sufficiently clear that every reasonable official would have

understood that what he is doing violates that right.” Id., quoting Reichle v. Howards, 566 U.S.

658, 664, 132 S. Ct. 2088, 182 L. Ed. 2d 985, 989 (2012) (internal quotation marks and alteration

omitted). “We do not require a case directly on point, but existing precedent must have placed

the statutory or constitutional question beyond debate.” Id., quoting Ashcroft v. al-Kidd, 563

U.S. 731, 741, 131 S. Ct. 2074, 179 L. Ed. 2d 1149 (2011). Put simply, qualified immunity

protects “all but the plainly incompetent or those who knowingly violate the law.” Id., quoting

Malley v. Briggs, 475 U.S. 335, 341, 106 S. Ct. 1092, 89 L. Ed. 2d 271 (1986).

       Qualified immunity is designed to prevent the “distraction of officials from their

governmental duties, inhibition of discretionary action, and deterrence of able people from public



                                                  8
       Case 1:19-cv-00572-KG-JFR Document 27 Filed 12/30/19 Page 9 of 11




service.” Harlow, supra, 457 U.S., at 816, 102 S.Ct., at 2737. Specifically, the policy

underpinnings of this doctrine involve "strik[ing] a balance 'between the need, on one hand, to

hold responsible public officials exercising their power in a wholly unjustified manner and, on

the other hand, to shield officials responsibly attempting to perform their public duties in good

faith from having to explain their actions to the satisfaction of a jury.' " Locurto v. Safir, 264

F.3d 154, 162-63 (2d Cir.2001) (quoting Kaminsky v. Rosenblum, 929 F.2d 922, 924-25 (2d

Cir.1991)). The doctrine recognizes that officials can act without fear of harassing litigation only

if they reasonably can anticipate when their conduct may give rise to liability for damages and

only if unjustified lawsuits are quickly terminated. Butz v. Economou, 438 U.S. 478, 98 S.Ct.

2894, 57 L.Ed.2d 895 (1978).

       The presumption in favor of finding qualified immunity is necessarily high, protecting

"all but the plainly incompetent or those who knowingly violate the law." Malley v. Briggs, 475

U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). Where "officers of reasonable

competence could disagree on th[e] issue, immunity should be recognized." Id. Simply stated,

qualified immunity ensures "that before they are subjected to suit, officers are on notice their

conduct is unlawful." Saucier v. Katz, 533 U.S. 194, 206, 121 S.Ct. 2151, 150 L.Ed.2d 272

(2001). Where qualified immunity is raised as a defense to a claim under Section 1983, it is

plaintiff’s burden to point to particular facts that overcome same. See Mitchell v. Forysthe,

supra, 472 U.S. at 526. Plaintiff’s burden has been described by the Tenth Circuit as a “heavy

two-part burden”, entailing first a showing that defendant’s actions violated a constitutional

right, and second, that those rights were clearly established at the time of the conduct at issue.

Albright v. Rodriquez, 51 F.3d 1531, 1534 (10th Cir. 1995).

       The Tenth Circuit has held that:



                                                  9
        Case 1:19-cv-00572-KG-JFR Document 27 Filed 12/30/19 Page 10 of 11




          [P]laintiff must do more than identify a clearly established legal test and then allege
          that the defendant has violated it. The plaintiff must demonstrate a substantial
          correspondence between the conduct in question and prior law allegedly
          establishing that the defendant’s actions were clearly prohibited. The ‘contours of
          the right must be sufficiently clear that a reasonable official would understand that
          what he is doing violates that right.’

Hannula v. City of Lakewood, 907 F.2d 129, 131 (10th Cir. 1990) (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)). The law is clearly established when a Supreme

Court or Tenth Circuit decision is on point, or if the clearly established weight of authority

from other courts shows that the right must be as plaintiff maintains. Farmer v. Perrill,

288 F.3d 1254, 1259 (10th Cir.2002).

          Defendants Hildebrandt and Lucero submit that there are no well pled factual

allegations that they personally violated the Plaintiffs’ constitutional rights in this matter.

In addition, the Defendants were unable to locate a case which would establish that the

Defendants’ alleged conduct violated clearly established law. Therefore, based on the

foregoing, Defendants Hildebrandt and Lucero are entitled to qualified immunity in this

matter.

                                            CONCLUSION

          For all the foregoing reasons, Defendants Hildebrandt and Lucero request that this Court

grant their Motion to Dismiss and dismiss Count I of the Plaintiff’s Amended Complaint against

them.




                                                    10
      Case 1:19-cv-00572-KG-JFR Document 27 Filed 12/30/19 Page 11 of 11




                                                Respectfully Submitted:

                                                LAW OFFICE OF JONLYN M. MARTINEZ, LLC

                                                By: /s/ Jonlyn M. Martinez
                                                   JONLYN M. MARTINEZ
                                                   Attorney for Defendant
                                                   P.O. Box 1805
                                                   Albuquerque, NM 87103-1805
                                                   P: (505) 247-9488
                                                   jonlyn@jmartinezlaw.net



I hereby certify that a copy of the foregoing
was served via CM/ECF on
December 30, 2019 to all counsel of record:


/s/ Jonlyn M. Martinez




                                                  11
